EXHIBIT 10.1
 
AGREEMENT
 
THIS AGREEMENT, dated as of this 1st day of December, 2011 (the “Agreement”), is
by and among The Wendy’s Company, a Delaware corporation (the “Company”), and
Trian Partners, L.P., a Delaware limited partnership, Trian Partners Master
Fund, L.P., a Cayman Islands limited partnership, Trian Partners Parallel Fund
I, L.P., a Delaware limited partnership, and Trian Partners GP, L.P., a Delaware
limited partnership (collectively, the “Stockholders”), Trian Fund Management,
L.P., a Delaware limited partnership (the “Management Company”), the general
partner of which is Trian Fund Management GP, LLC, a Delaware limited liability
company (“Trian GP”), Nelson Peltz, Peter W. May and Edward P. Garden, who,
together with Nelson Peltz and Peter W. May, are the controlling members of
Trian GP (the “Members”), and Trian Partners Strategic Investment Fund, L.P., a
Delaware limited partnership, and Trian Partners Strategic Investment Fund-A,
L.P., a Delaware limited partnership (collectively, the “New Funds”) (the
Stockholders, the Management Company, Trian GP, the Members, the New Funds and
their respective controlled Affiliates and Associates (as hereinafter defined)
are hereinafter referred to collectively as the “Trian Group” and each
individually as a “member of the Trian Group”).
 
WHEREAS, certain members of the Trian Group and the Company are parties to an
agreement dated as of November 5, 2008, as amended (as so amended, the “Original
Agreement”), certain provisions of which terminated on November 5, 2011;
 
WHEREAS, the Trian Group, as of the date of this Agreement, Beneficially Owns
(as hereinafter defined) 26.15% of the Combined Voting Power (as hereinafter
defined) of Company Voting Securities (as hereinafter defined);
 
WHEREAS, the Trian Group has expressed a desire to increase its ownership stake
in the Company through additional purchases of shares of common stock of the
Company (the “Common Stock”) or through the purchase of options to acquire
Common Stock, or cash settled call options or other derivative securities,
contracts or instruments related to the price of shares of the Common Stock
(collectively, “Derivative Securities”);
 
WHEREAS, the Board of Directors of the Company and the Independent Directors (as
hereinafter defined) have agreed, at the recommendation of the Audit Committee
of the Board of Directors of the Company (the “Audit Committee”), to grant the
prior approval of the Board of Directors pursuant to Section 203(a)(1) of the
General Corporation Law of the State of Delaware (the “DGCL”), such that the
acquisition by the Trian Group or any Affiliate or Associate of the Trian Group
of Beneficial Ownership of up to, but not more than, the Maximum Percentage (as
hereinafter defined) of the Combined Voting Power of Company Voting Securities,
shall not be subject to the restrictions set forth in Section 203 of the DGCL,
subject to the terms and conditions of this Agreement;
 
WHEREAS, the Board of Directors and the Independent Directors have approved the
transactions contemplated by this Agreement upon the terms and conditions
contained herein; and
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties hereto believe that it is desirable to establish certain
provisions with respect to the shares of Common Stock that may be acquired by,
or that are currently held by, the Trian Group.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.
Definitions.

 
Capitalized terms used herein shall have the following meanings:
 
“13D/G Group” shall mean two or more persons acting together for the purpose of
acquiring, holding, voting or disposing of Company Voting Securities, which
persons would be required under the Exchange Act to file a statement on Schedule
13D or 13G with the SEC as a “person” within the meaning of Section 13(d)(3) of
the Exchange Act if such person beneficially owned sufficient securities to
require such a filing under the Exchange Act.
 
“Additional Shares” shall mean any and all Company Voting Securities acquired
after the date hereof Beneficially Owned by the Trian Group in excess of
101,774,443 shares (i.e., the number of Company Voting Securities Beneficially
Owned by the Trian Group as of the date of this Agreement), as such number may
be equitably adjusted to reflect the effect of any stock split, split-up,
reverse stock split, stock dividend or similar change with respect to the Common
Stock after the date hereof.
 
“Affiliate” of any person shall mean any person directly or indirectly
controlling, or controlled by such person or under common control with such
person.  For purposes of this Agreement, members of the Trian Group, on the one
hand, and the Company (and its Affiliates other than members of the Trian
Group), on the other, shall not be deemed to be Affiliates of each other.
 
“Associate” shall mean, with respect to any Person, (i) any corporation,
partnership, unincorporated association or other entity of which such Person is
a director, officer or partner or is, directly or indirectly, the owner of 20%
or more of any class of voting stock; (ii) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (iii) any relative or
spouse of such Person, or any relative of such spouse, who has the same
residence as such Person.  Notwithstanding the foregoing, no corporation or
other entity in which a fund or account managed by the Management Company has an
investment shall be deemed an “Associate” of any member of the Trian Group
unless the aggregate investment by all such funds and accounts represents not
less than 20% of any class of voting stock of such corporation or other entity.
 
“Audit Committee” shall have the meaning set forth in the Recitals.
 
“Beneficial Ownership” shall have the meaning ascribed to such term pursuant to
Regulation 13D-G of the Exchange Act.
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Beneficially Own” shall mean, with respect to any security, having direct or
indirect (including through any subsidiary or affiliate) “beneficial ownership”
of such security, as determined pursuant to Rule 13d-3 under the Exchange Act
and “Beneficially Owned” shall have a corresponding meaning.  For purposes of
any calculation hereunder of Beneficial Ownership or ownership of Common Stock,
the Trian Group may rely upon information contained in the Company’s most recent
Quarterly Report on Form 10-Q, Annual Report on Form 10-K or any Current Report
on Form 8-K or definitive Proxy Statement of the Company that is filed
subsequent thereto with the Securities and Exchange Commission.
 
“Combined Voting Power” shall mean, at any measurement date, the total number of
votes of Company Voting Securities that could have been cast in an election of
directors of the Company had a meeting of the stockholders of the Company been
duly held based upon a record date as of the measurement date if all Company
Voting Securities then outstanding and entitled to vote at such meeting were
present and voted to the fullest extent possible at such meeting.
 
“Common Stock” shall have the meaning set forth in the Recitals.
 
“Company” shall have the meaning set forth in the Recitals.
 
“Company Voting Securities” shall mean, collectively, Common Stock, any
preferred stock of the Company that is entitled to vote generally for the
election of directors, any other class or series of Company securities that is
entitled to vote generally for the election of directors and any other
securities, warrants or options or rights of any nature (whether or not issued
by the Company) that are convertible into, exchangeable for, or exercisable for
the purchase of, or otherwise give the holder thereof any rights in respect of,
Common Stock, or any other class or series of Company securities that is
entitled to vote generally for the election of directors.
 
“Derivative Securities” shall have the meaning set forth in the Recitals.
 
“DGCL” shall have the meaning set forth in the Recitals.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Group” shall mean a “group” as such term is used in Section 13(d)(3) of the
Exchange Act.
 
“Independent Director” shall mean a director of the Company who (i) is not an
employee of the Company and (ii) is not an Affiliate or Associate of the Trian
Group.  Without limiting the foregoing, a director that is nominated by the
Nominating and Corporate Governance Committee of the Company’s Board of
Directors that is not an Affiliate or Associate of the Trian Group and that
would be deemed “independent” under the applicable rules of the national
securities exchange upon which the Company’s Common Stock shall then be listed
shall be deemed to be an Independent Director.
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Management Company” shall have the meaning set forth in the Recitals.
 
“Maximum Percentage” shall mean 32.5% of the Combined Voting Power of Company
Voting Securities, plus that number of shares that may be owned or acquired by
the Trian Group as a result of the application of the first sentence of Section
2.2(e) of this Agreement or the exceptions set forth in Section 203(b)(3)
through (7) of the DGCL.
 
“Members” shall have the meaning set forth in the Recitals.
 
“New Funds” shall have the meaning set forth in the Recitals.
 
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, trust, unincorporated
organization, other form of business, or legal entity or government authority.
 
“Pledge Agreement” shall mean certain Pledge and Security Agreements entered
into by each of Messrs. Peltz and May in favor of Bank of America, N.A., as the
same may be amended, replaced or supplemented from time to time.
 
“Pledged Shares” shall mean up to a maximum aggregate of 23,406,123 shares of
Common Stock (as such number may be equitably adjusted to reflect the effect of
any stock split, split-up, reverse stock split, stock dividend or similar change
with respect to the Common Stock) pledged pursuant to the Pledge Agreement.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Stockholders” shall have the meaning set forth in the Recitals.
 
“Subject Shares” means all Company Voting Securities owned by any member of the
Trian Group.
 
“Trian GP” shall have the meaning set forth in the Recitals.
 
“Trian Group” shall have the meaning set forth in the Recitals.
 
“203 Approval” shall have the meaning set forth in Section 2.2(d).
 
“Unaffiliated Shares” shall mean all Company Voting Securities that are not
Subject Shares.
 
Section 2.
Representations and Warranties.

 
2.1.           The applicable members of the Trian Group represent and warrant
to the Company as follows:
 
  (a)           Each of the Stockholders, the New Funds and the Management
Company is a validly existing limited partnership under the laws of its
jurisdiction of organization and has the full legal right, power and authority
to enter into this Agreement and perform its obligations hereunder.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
  (b)           Each of the Members is an individual having the full legal
right, power and authority to enter into this Agreement and perform his
respective obligations hereunder.
 
  (c)           This Agreement has been duly authorized, executed and delivered
by each of the Stockholders, the New Funds, the Management Company and the
Members and constitutes the legally valid and binding agreement of each of the
Stockholders, the New Funds, the Management Company and the Members, enforceable
against each of them in accordance with the terms hereof.
 
  (d)           Neither the execution and delivery of this Agreement by each of
the Stockholders, the New Funds, the Management Company and the Members nor the
performance of their respective obligations hereunder will conflict with or
result in a breach of or constitute a default under any law, rule, regulation,
judgment, order or decree of any court, arbitrator or governmental agency or
instrumentality, or of any agreement or instrument to which any of the
Stockholders, the New Funds, the Management Company or the Members is bound or
affected or of any organizational documents of each of them.
 
  (e)           Except for 101,774,443 shares of Common Stock Beneficially Owned
by the Trian Group as of the date of this Agreement, no shares of Company Voting
Securities are Beneficially Owned by any member of the Trian Group.
 
  (f)           Other than this Agreement, the Pledge Agreement, the Voting
Agreement between Mr. Peltz and Mr. May, dated as of July 23, 2004, and the
other agreements contemplated hereby, no member of the Trian Group has any
agreement, arrangement or understanding with any other Person or Group who is
not a member of the Trian Group or an Affiliate or Associate of a member of the
Trian Group with respect to acquiring, voting or disposing of Company Voting
Securities.
 
2.2.           The Company represents and warrants to the Trian Group as
follows:
 
  (a)           The Company is a validly existing corporation under the laws of
the State of Delaware and has the power and authority to enter into this
Agreement and perform its obligations hereunder. 
 
  (b)           This Agreement has been duly authorized, executed and delivered
by the Company and constitutes the legally valid and binding agreement of the
Company, enforceable against the Company in accordance with the terms hereof.
 
  (c)           Neither the execution and delivery of this Agreement nor the
performance of its obligations hereunder will conflict with or result in a
breach of or constitute a default under, any law, rule, regulation, judgment,
order or decree of any court, arbitrator or governmental agency or
instrumentality, or of any agreement or instrument to which the Company is bound
or affected or of any organizational documents of the Company.
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
  (d)           Subject to the Trian Group entering into and becoming bound by
this Agreement, the Independent Directors and the Board of Directors of the
Company have approved, for the purposes of Section 203(a)(1) of the DGCL, from
and after the date hereof, the members of the Trian Group and their respective
Affiliates and Associates becoming the owner(s) (as such term is defined under
Section 203(c)(9) of the DGCL) of Common Stock and/or acquiring Common Stock
through additional purchases of shares of Common Stock or through the purchase
or exercise of Derivative Securities, up to, but not more than, the Maximum
Percentage of the Combined Voting Power of Company Voting Securities, such that
no member of the Trian Group or any of their respective Affiliates or Associates
shall be subject to the restrictions set forth in Section 203 of the
DGCL  solely as a result of such ownership (such approval, together with this
Agreement, the “203 Approval”).  The Company further represents, warrants,
acknowledges and irrevocably agrees that the 203 Approval is irrevocable and
cannot be reduced or otherwise modified without the Trian Group’s prior written
consent, and the Company and the  Board of Directors shall not at any time
attempt to reduce or otherwise modify the 203 Approval, including, but not
limited to, modifying the Maximum Percentage of the Combined Voting Power of
Company Voting Securities that may be owned or acquired by the Trian Group and
any Affiliate or Associate of the Trian Group, without the Trian Group’s prior
written consent.  Notwithstanding anything to the contrary set forth in Sections
2.2(d) or 2.2(e) of this Agreement, from and after such time as the Trian Group
and their respective Affiliates and Associates no longer are the owner(s) (as
such term is defined under Section 203(c)(9) of the DGCL) of at least 15% of the
Combined Voting Power of Company Voting Securities, the 203 Approval  shall not
be applicable to any subsequent acquisitions of Company Voting Securities by the
members of the Trian Group and their respective Affiliates and Associates that
would result in such Persons becoming the owner(s)  of 15% or more of the
Combined Voting Power of Company Voting Securities.  Subject to Section 2.2(e)
of this Agreement, the Trian Group acknowledges that the 203 Approval is limited
as set forth in this Section 2.2(d) and is effective only to the extent of such
limitation.
 
  (e)           Notwithstanding anything herein to the contrary, the 203
Approval shall remain in full force and effect to the extent that the Beneficial
Ownership of the Trian Group and its Affiliates and Associates is or will be
increased above the Maximum Percentage of the Combined Voting Power of Company
Voting Securities that may be owned or acquired by the Trian Group solely as a
result of (A) a repurchase, redemption or other acquisition of any Company
Voting Securities by the Company or any of its subsidiaries or (B) any
acquisition of Company Voting Securities by any member of the Trian Group or any
of its Affiliates or Associates directly from the Company (including pursuant to
the grant or exercise of stock options, rights, subscription rights or standby
purchase obligations in connection with rights offerings by the Company or
pursuant to any election to receive director fees and/or retainers in stock or
other securities), provided in the case of an acquisition under clause (B) of
this Section 2.2(e), such acquisition of Voting Securities from the Company is
approved by a majority of the Independent Directors or is pursuant to an equity
participation plan currently in effect or approved by the Board (including a
majority of the Independent Directors).  The Company acknowledges that the Trian
Group is and shall be entitled to rely on the exceptions set forth in Section
203(b)(3) through (7) of the DGCL (it being understood
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
that for this purpose, references in the definition of “interested stockholder”
contained in Section 203 of the DGCL to “15%” shall be read to be references to
“32.5%”).
 
Section 3.
Covenants with Respect to Company Voting Securities.

 
3.1.           Acquisition of Company Voting Securities.  Each member of the
Trian Group covenants and agrees that it will not purchase or cause to be
purchased, or otherwise acquire, Beneficial Ownership of Company Voting
Securities that would increase the aggregate Beneficial Ownership of Company
Voting Securities by the Trian Group to such number of Company Voting Securities
that represents or possesses greater than the Maximum Percentage of the Combined
Voting Power of Company Voting Securities.  Notwithstanding the foregoing
Maximum Percentage limitation, (A) no member of the Trian Group shall be
obligated to dispose of any Company Voting Securities Beneficially Owned in
violation of such Maximum Percentage limitation to the extent that, its
Beneficial Ownership is or will be increased solely as a result of a repurchase,
redemption or other acquisition of any Company Voting Securities by the Company
or any of its subsidiaries or any acquisition of Company Voting Securities
permitted by clause (B) of this paragraph, and (B) the foregoing Maximum
Percentage limitation shall not prohibit any acquisition of Company Voting
Securities by any member of the Trian Group directly from the Company (including
pursuant to the grant or exercise of stock options, rights, subscription rights
or standby purchase obligations in connection with rights offerings by the
Company or pursuant to any election to receive director fees and/or retainers in
stock  or other securities), provided that such acquisition is approved by a
majority of the Independent Directors or is pursuant to an equity participation
plan currently in effect or approved by the Board (including a majority of the
Independent Directors).
 
3.2.           Proxy Solicitations, etc.  For so long as the Company shall have
a class of equity securities that is listed for trading on the New York Stock
Exchange or any other national securities exchange, no member of the Trian Group
shall solicit proxies, assist, encourage or participate with any other person in
any way, directly or indirectly, in the solicitation of proxies, become a
“participant” in a “solicitation,” or assist any “participant” in, a
“solicitation” (as such terms are defined in Rule 14a-1 of Regulation 14A under
the Exchange Act), or submit any proposal for the vote of stockholders of the
Company, or recommend or request or induce or attempt to induce any other person
to take any such actions, or seek to advise, encourage or influence any other
person with respect to the voting of Company Voting Securities, in each case, if
the result of any such proposal or solicitation would be to cause the Board of
Directors of the Company to be comprised of less than a majority of Independent
Directors.  For the avoidance of doubt, the foregoing shall not prohibit any
member of the Trian Group from (i) exercising his or her rights or
responsibilities as a member of the Board of Directors, including with respect
to any vote in favor of the nomination of any person approved by the Nominating
and Corporate Governance Committee of the Board of Directors, (ii) voting its
shares of Company Voting Securities in favor of the election of any person
nominated by the Board of Directors for election to the Board of Directors or
(iii) exercising any other rights to vote or transfer its shares of Common Stock
and Derivative Securities set forth in this Agreement.
 
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.3.           Affiliate Transactions.  For so long as the Company shall have a
class of equity securities that is listed for trading on the New York Stock
Exchange or any other national securities exchange, no member of the Trian Group
shall, without the prior approval of a majority of the Audit Committee or other
committee comprised entirely of Independent Directors, engage in any transaction
with the Company that, if consummated, would be required to be disclosed by the
Company in its annual report pursuant to Item 404 of Regulation S-K; provided
that the foregoing provision shall not apply to transactions contemplated by any
other agreement as in effect on the date hereof.
 
3.4.           Voting Agreement.
 
(a)           Each member of the Trian Group shall, at each meeting of the
stockholders of the Company, whether an annual meeting or a special meeting,
however called, and at each adjournment or postponement of any such meeting (a
“Stockholders’ Meeting”), and in all other circumstances upon which a vote,
consent or other approval (including, without limitation, by written consent) is
sought by or from the stockholders of the Company (any such vote, consent or
approval, a “Stockholders’ Consent”), appear at such Stockholders’ Meeting or
otherwise cause all the Additional Shares Beneficially Owned by it and all other
Subject Shares (other than the Pledged Shares) Beneficially Owned by it to be
counted as present for the purposes of establishing a quorum.
 
(b)           At each Stockholders’ Meeting and in connection with the execution
of each Stockholders’ Consent presented to the Company, each member of the Trian
Group, at its sole option, vote or cause to be voted all Additional Shares
Beneficially Owned by it on all matters proposed (x) as recommended by the Board
of Directors or (y) in the same proportion as Unaffiliated Shares are actually
voted (it being understood that, in connection with any action by written
consent, shares not consenting shall be treated as shares voted against such
action).
 
3.5.           Irrevocable Proxy.
 
(a)           Upon a failure by a member of the Trian Group to comply with its
obligations under Section 3.4 of this Agreement with respect to a specific
Stockholder Consent at least 24 hours prior to the applicable meeting date or
effective date, as the case may be, then such member of the Trian Group hereby
irrevocably constitutes and appoints the Company’s CEO, CFO, General Counsel or
such other person so designated by the Board of Directors of the Company (the
“Board”) from time to time, upon the terms and conditions set forth herein, as
its attorney and proxy in accordance with the DGCL, with full power of
substitution and re-substitution, to cause the Subject Shares that are subject
to Section 3.4(a) that it holds of record to be counted as present at any
Stockholders’ Meeting where such Stockholders’ Consent  is being sought (but
without any obligation to vote any other Subject Shares) and to vote the
Additional Shares (but without any obligation to vote any other Subject Shares)
at any such Stockholders’ Meeting with respect to a specific Stockholder
Consent, and to execute any such specific Stockholders’ Consent presented to
such member of the Trian Group in respect of Additional Shares (but without any
obligation with respect to any
 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
other Subject Shares), as and to the extent provided in clause (x) of Section
3.4(b) of this Agreement.  The powers granted in this Section 3.5 shall also
entitle the Company to give instructions with respect to such specific
Stockholders’ Consent to any nominee through whom the Trian Group may hold
Subject Shares that are subject to the provisions of Section 3.4 of this
Agreement.  The Trian Group shall from time to time provide the Company with any
nominee information that the Company may require to exercise its rights
hereunder.
 
(b)           Each member of the Trian Group affirms that its proxy granted in
this Section 3.5 is given to secure the performance of its duties under Section
3.4 of this Agreement.  Each member of the Trian Group further affirms that its
proxy is coupled with an interest and, except as set forth in this Agreement, is
intended to be irrevocable with respect to each applicable specific
Stockholders’ Consent.
 
(c)           The provisions of Section 3.4 and the proxy granted under this
Section 3.5 shall bind members of the Trian Group and shall immediately
terminate and be of no further force or effect with respect to any Subject
Shares or Additional Shares, as the case may be, that are transferred to a
Person that is not a member of the Trian Group, provided that such transfer did
not violate the terms of this Agreement.  Prior to the termination of this
Agreement, the proxy granted in Section 3.5 (a) shall not be terminated prior to
the adjournment of the applicable Stockholders’ Meeting by any action of a
member of the Trian Group or by operation of law, whether by the dissolution or
entrance into bankruptcy or foreclosure of any member of the Trian Group or by
the occurrence of any other event or events, it being understood that actions
taken by the Company hereunder shall be and remain valid as if such dissolution,
entry into bankruptcy or foreclosure or other event or events had not occurred,
regardless of whether the Company has received notice of the same; provided,
however, that the proxy granted under this Section 3.5 and, for the avoidance of
doubt, the provisions of Section 3.4, shall in any event terminate and be of no
further force or effect with respect to any Pledged Shares that are foreclosed
upon pursuant to the Pledge Agreement.
 
3.6.           No Other Proxies with Respect to Additional Shares.  Each member
of the Trian Group agrees not to, directly or indirectly, grant any proxy with
respect to the voting of any Additional Shares (other than the proxy granted to
the Company pursuant to Section 3.5 or in accordance with the solicitation of
proxies by the Board of Directors of the Company) to any other Person other than
a member of the Trian Group bound by this Agreement or to enter into any voting
trust or other agreement or arrangement with respect to the voting of any
Additional Shares other than with a member of the Trian Group bound by this
Agreement.
 
3.7.           Waiver of Requirements.  Notwithstanding anything in this Section
3 to the contrary, any of the terms of Subsections 3.1 through Subsection 3.7
may be waived, in whole or in part and as to particular transactions or matters
or as to one or more members of the Trian Group, if (a) in the case of a waiver
of an obligation of a member of the Trian Group, a majority of the Independent
Directors shall have approved such waiver or (b) in the case of a waiver of an
obligation of the Company provided for
 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
the benefit of a member of the Trian Group, such member of the Trian Group shall
have consented in writing to such waiver.
 
Section 4.
Effectiveness of Agreement; Term; Effect of Certain Waivers.

 
This Agreement (other than (i) Sections 2.2(d) and (e) and (ii) Sections 6.1
through 6.11, each of which shall survive termination of this Agreement) shall
terminate on the earliest to occur of (i) such time as the Trian Group
beneficially owns, in the aggregate, less than 25% of the Combined Voting Power
of Company Voting Securities; (ii) December 1, 2014; (iii) such time as Common
Stock of the Company is no longer listed on a national securities exchange; and
(iv) such time as any Person that is not an Affiliate or Associate of, or member
of a 13D/G Group with, the Trian Group shall (x) make an offer to purchase an
amount of shares which when added to the shares already beneficially owned by
such Person and its Affiliates and Associates equals or exceeds 50% or more of
the Combined Voting Power of Company Voting Securities (whether by way of tender
offer, merger, consolidation, recapitalization or otherwise) or all or
substantially all of the Company’s assets or (y) commence or announce an
intention to commence a solicitation of proxies, become a “participant” in a
“solicitation” or assist any “participant” in, a “solicitation” as such terms
are defined in Rule 14a-1 of Regulation 14A under the Exchange Act), or submit
any proposal for the vote of stockholders of the Company, or recommend or
request or induce or attempt to induce any other person to take any such
actions, or to seek to advise, encourage or influence any other person with
respect to the voting of Company Voting Securities, in each case, if the result
of any such proposal or solicitation would be to change a majority of the
persons serving as directors on the Board of Directors of the Company.
 
Section 5.
Remedies.

 
Each respective member of the Trian Group and the Company acknowledge and agree
that (i) the provisions of this Agreement are reasonable and necessary to
protect the proper and legitimate interests of the parties hereto, and (ii) the
parties would be irreparably damaged in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to preliminary and permanent injunctive relief to prevent breaches of the
provisions of this Agreement by the other parties without the necessity of
proving actual damages or of posting any bond, and to enforce specifically the
terms and provisions hereof, which rights shall be cumulative and in addition to
any other remedy to which the parties may be entitled hereunder or at law or
equity.
 
Section 6.
General Provisions.

 
6.1.           Choice of Law; Forum Selection.  This Agreement shall be
construed, interpreted and the rights of the parties determined in accordance
with the laws of the State of Delaware without reference to the choice of laws
provisions thereof.  Each of the parties to this Agreement hereby irrevocably
and unconditionally (i) agrees to be subject to, and hereby consents and submits
to, the jurisdiction of the Court of Chancery
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
of the State of Delaware for any litigation arising out of or relating to this
Agreement, (ii) waives any objection to the laying of venue of any such
litigation in the Court of Chancery of the State of Delaware, and (iii) agrees
not to plead or claim in the Court of Chancery of the State of Delaware that
such litigation brought therein has been brought in an inconvenient forum.  The
Company hereby appoints RL&F Service Corp., One Rodney Square, 10th and King
Streets, P.O. Box 551, Wilmington, DE 19899, and each of the Stockholders, the
Management Company and the Members hereby appoints Corporation Service Company,
2711 Centerville Road, Wilmington, DE 19808, as its agent for service of process
in the State of Delaware and agrees to service of process in any litigation
arising out of or relating to this Agreement by service upon such agent or by
certified mail, return receipt requested, postage prepaid to it at its address
for notice as provided in this Agreement.
 
6.2.           Additional Parties; Joint and Several Obligations.  All of the
obligations of each member of the Trian Group hereunder shall be several and not
joint, except that the Management Company shall be jointly and severally
responsible with respect to the obligations hereunder of all other members of
the Trian Group.  Each controlled affiliate of a member of the Trian Group that
shall become or have the right to become the beneficial owner, within the
meaning and scope of Section 3 hereof, of Company Voting Securities shall,
promptly upon becoming such owner or holder, execute and deliver to the Company
a joinder agreement, agreeing to be legally bound by this Agreement as an
original signatory as a member of the Trian Group; provided that failure to
execute such agreement shall not excuse such person's non-compliance with any
provision of this Agreement.  No member of the Trian Group shall transfer
Company Voting Securities to any of its affiliates not already a party hereto
unless the transferee shall agree to be bound by this Agreement in the manner
specified above in this Section 6.2.
 
6.3.           Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be decreed to be validly given, made
or served when delivered personally, transmitted by telex or telecopier, or
deposited in the U.S. mail, postage prepaid, for delivery by express, registered
or certified mail, or delivered to a recognized overnight courier service,
addressed as follows:
 
If to the Company:
 
1155 Perimeter Center West
Atlanta, Georgia 30338
Attention: General Counsel
 
With a copy to:
 
Proskauer Rose LLP
11 Times Square
New York, New York 10036
Attention: Julie M. Allen, Esq.
 

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
If to the Stockholders or any other member of the Trian Group:
 
c/o Trian Fund Management, L.P.
280 Park Avenue
New York, New York 10017
Attention: Brian L. Schorr
Chief Legal Officer
 
or to such other address as may be specified in a notice given pursuant to this
Section 6.3.  All such notices and communications shall be deemed to have been
duly given:  At the time delivered by hand, if personally delivered; five (5)
business days after being deposited in the mail, postage prepaid, if mailed;
when answered back if telexed; when receipt acknowledged, if telecopied; and the
next business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.  The parties may change the address to
which notices are to be given by giving five (5) days' prior notice of such
change in accordance herewith.
 
6.4.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
 
6.5.           Amendments, Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed by each party hereto; provided that no such amendment or waiver by the
Company shall be effective without the approval of a majority of the Independent
Directors.  No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
6.6.           Descriptive Headings.  Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement.  References in this Agreement to Sections or
Subsections are to Sections of Subsections of this Agreement.  All pronouns and
any variations thereof refer to the masculine, feminine or neuter, singular or
plural, as the identity of the applicable person or persons may require.
 
6.7.           Entire Agreement: Amendment.  This Agreement and the other
instruments and agreements referred to herein embody the entire agreement of the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements with respect thereto, including, without limitation, the Original
Agreement.
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
6.8.           Counterparts.  This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, bears the signatures
of each of the parties hereto.  This Agreement may be executed in any number of
counterparts, each of which shall be an original as against the party whose
signature appears thereon, or on whose behalf such counterpart is executed, but
all of which taken together shall be one and the same agreement.
 
6.9.           No Partnership.  No partnership, joint venture or joint
undertaking is intended to be, or is, formed between the parties hereto or any
of them by reason of this Agreement or the transactions contemplated herein.
 
6.10.           Successors and Assigns; No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties hereto, and their respective
successors and assigns, and, except for Affiliates and Associates of the Trian
Group who shall be entitled to rely on Sections 2.2(d), 2.2(e) and 3.7 hereof as
if they were parties hereto, no other parties (including, without limitation,
any other stockholder or creditor of the Company, or any director, officer or
employee of the Company) are intended to be benefitted by, or entitled to
enforce, this Agreement.
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto intending to be legally bound have duly
executed this Agreement, all as of the day and year first above written.
 
 

 
STOCKHOLDERS
      TRIAN PARTNERS, L.P.       By: Trian Partners GP, L.P.,
its general partner
     
By: Trian Partners General Partner,
LLC, its general partner
      By:     /s/ Edward P. Garden                              Name: Edward P.
Garden   Title: Member

 
 

  TRIAN PARTNERS MASTER FUND, L.P.      
By: Trian Partners GP, L.P., its
general partner 
     
By: Trian Partners General Partner,
LLC, its general partner 
      By:     /s/ Edward P. Garden                               Name: Edward P.
Garden    Title: Member     

 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 


 

 
TRIAN PARTNERS PARALLEL
FUND I, L.P.
     
By: Trian Partners Parallel Fund I
General Partner LLC, its general
partner
      By:     /s/ Edward P. Garden                               Name: Edward P.
Garden    Title: Member 

 
 

 
TRIAN PARTNERS GP, L.P.
     
By:  Trian Partners General Partner,
LLC, General Partner
      By:     /s/ Edward P. Garden                               Name: Edward P.
Garden    Title: Member 

 
 

 
NEW FUNDS
     
TRIAN PARTNERS STRATEGIC
INVESTMENT FUND, L.P.
     
By:  Trian Partners Strategic
Investment Fund, GP, L.P., its
general partner
     
By:  Trian Partners Strategic
Investment Fund, General Partner
LLC, its general partner
      By:     /s/ Edward P. Garden                              Name: Edward P.
Garden   Title: Member

 
 

 
TRIAN PARTNERS STRATEGIC
INVESTMENT FUND-A, L.P.
     
By:  Trian Partners Strategic
Investment Fund-A, GP, L.P., its
general partner

 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 

 
By:  Trian Partners Strategic
Investment Fund-A, General Partner
LLC, its general partner 
      By:     /s/ Edward P. Garden                               Name: Edward P.
Garden    Title: Member 

 
 

 
MANAGEMENT COMPANY
     
TRIAN FUND MANAGEMENT,
L.P.
     
By: Trian Fund Management GP,
L.P., its general partner
      By:     /s/ Edward P. Garden                              Name: Edward P.
Garden   Title: Member

 
 

 
MEMBERS
      /s/ Nelson Peltz                                                    Nelson
Peltz   
 
  /s/ Edward P. Garden                                          Edward P.
Garden        /s/ Peter W. May                                                
Peter W. May 



 

 
COMPANY
  THE WENDY’S COMPANY            By:    /s/ Nils H.
Okeson                                    
Name:  Nils H. Okeson
 
Title:  Senior Vice President,
General Counsel and Secretary 

 
 
 
- 16 -

--------------------------------------------------------------------------------